DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is Examiner’s reasons for allowance:
Closest art is US 2015/0259323.  Art teaches diacylglycerol acyl transferase inhibitors of formula (Ia) (paragraph [0018]).  The inhibitors described in the art differ from the instantly claimed inhibitors in 2 ways.  1) a benzene ring in the art is replaced by a pyridine ring in the instant claims and 2) Art fails to teach a piperdine ring attached to the amide moiety.  There is no suggestion in the art to make modification required to produce the instantly claimed compound and one skilled in the art would find no motivation to make the required modifications.

Conclusion
Claims 1-17 and 20-32 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628